DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s reply to the restriction requirement mailed 25 June 2021 was initially received 20 July 2021 and corrected 25 January 2022.  Applicant has elected Group I, claims 1 – 12, and Species I encompassing claims 1, 2, 4 – 6, 11, and 12.  Claims 3, 7 – 10, and 13 – 17 have been withdrawn from further consideration and an action on the merits of claims 1, 2, 4 – 6, 11, and 12 follows below.
Drawings
The drawings are objected to because: 
In figure 1d, whilst there is a lead line, jet inlet (15) is missing from the figure.  
Further it is seen that in figures 1a – 1d, 2a – 2d, and 8a – 8d lower case letters have been used to denote the various partial views.  Partial views must be identified by the same number followed by a CAPITAL letter and not a lower case letter as has been done (MPEP § 608.02 V.(u).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification
The disclosure is objected to because of the following informalities:
In the specification the reference characters relating to the partial views of figures 1, 2, and 8 are in lower case letters.  As set forth above in this Action under DRAWINGS the references to the partial views of the figures should contain capital letters and not letters in lower case. 
Appropriate correction is required.
Claim Objections
Claims 1, 2. 4 – 6, 11, and 12 are objected to because of the following informalities:  
Claims 1, 2. 4 – 6, 11, and 12 each begin with the term “Pack”.  Claim 1 should begin as “A pack” and claims 2, 4 – 6, 11, and 12 should begin as “The pack”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 – 6, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the “a container” recited in line 2 is the same as the “a container” recited in line 4 or a different container altogether.
Regarding claim 1, there is no antecedent basis for the term “the shape of the insert”.
Regarding claims 1 and 5, there is no antecedent basis for the term “the inner volume of the container”.
Regarding claim 2, the term “tightly sealed” is a relative term which renders the claim indefinite. The term “tightly sealed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary 
Regarding claim 5, it is unclear if “the primary and secondary inlets” are the same as the “at least primary and secondary inlet areas” recited in claim 4 or some other heretofore unrecited primary and secondary inlets.
Regarding claim 5, there is no antecedent basis for the term “the primary and secondary inlets”.
Regarding claim 6, it is unclear what the term “they” in line 2 refers to.  Similarly regarding the term “their” in line 3.
Regarding claim 11, it is unclear as to what is the difference between “a pouch” and “a sachet.”
Regarding claim 12, there is no antecedent basis for the terms “the aqueous fluid injected” and “the gaseous fluid injected”.
Claims 4 and 11 are rejected by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ezaz-Nikpay et al. US 2015/0289708.
Regarding claims 1 and 2. Ezaz-Nikpay discloses a pack (cartridge 12) capable of preparing a food or beverage product from one or more ingredients (70) which pack comprises an insert (32) and a container (compartment 28).  The container (12) being configured by at least one flexible sheet (envelope 26) folded in such a way to configure a container where one or more ingredients are capable of being stored.  The at least one flexible sheet is arranged overwrapping and matching the shape of the insert (32) in its entirety except for the part of the insert (32) in direct communication with the inner volume of the container and the at least one flexible sheet is arranged tightly sealed over the insert (32) (paragraph [0033] – [0036], [0070], and fig. 1).
Regarding claim 11, Ezaz-Nikpay discloses the pack has a structure of a pouch (paragraph [0034] and fig. 1).
Claims 1, 2, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hess et al. US 6,050,451.
Regarding claims 1, 2, and 11, Hess discloses a pack (structure 20) capable of preparing a food or beverage product from one or more ingredients (food and drink products) (col. 1, ln 31 – 36) which pack comprises an insert (base 50) and a container (22).  The container (22) is configured by at least one flexible sheet (may be a single sheet of material folded over) folded in such a way to configure a container where one or more ingredients are capable of being stored.  The at least one flexible sheet is arranged overwrapping and matching the shape of the insert (50) and the at least one flexible sheet is arranged tightly sealed over the insert (col. 5, ln 51 – col. 6, ln 54) and the pack has a structure consisting of a pouch (col. 6, ln 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1, 2, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al. US 2013/0129870 in view of Hess et al. US 6,050,451 as further evidenced by Aeschback et al. US 5,312,189 and Kazuo JP H10-119992.
Regarding claims 1 and 2, Novak discloses a pack (cartridge 4) capable of preparing a food or beverage product from one or more ingredients (41/42) which pack comprises an insert (single piece insert 74) and a container (portions 46/47).  The container (46/47) being configured by at least one flexible sheet (material 79) folded in such a way to configure a container where one or more ingredients are capable of being stored.  The at least one flexible sheet (79) is arranged overwrapping and matching the shape of the insert (74) and the at least one flexible sheet is arranged tightly sealed over the insert (insert 74 may be bonded to the barrier material 79) (paragraph [0150] and fig. 28 – 30).
Claims 1 and 2 differ from Novak in the at least one flexible sheet being arranged tightly sealed over the insert in its entirety except for the part of the insert in direct communication with the inner volume of the container.
Hess discloses a pack (structure 20) capable of preparing a food or beverage product from one or more ingredients (food and drink products) (col. 1, ln 31 – 36) which pack comprises an insert (base 50) and a container (22).  The container (22) is configured by at least one flexible sheet (may be a single sheet of material folded over) folded in such a way to configure a container where one or more ingredients are capable of being stored.  The at least one flexible sheet is arranged overwrapping and matching the shape of the insert (50) and the at least one flexible sheet is arranged tightly sealed over the insert (insert 74 may be bonded to the barrier material 79) (paragraph [0150] and fig. 28 – 30).  Hess is overwrapping and matching the shape of the insert in its entirety for the art recognized as well as applicant’s intended functions to entirely cover the insert in order to provide a sanitary tamper evident and freshness seal to contain the pack contents in a secure manner.  To therefore modify Novak and arrange the at least one flexible sheet tightly sealed over the insert in its entirety except for the part of the insert in direct communication with the inner volume of the container as taught by Hess would have been an obvious matter of choice and/or design to the ordinarily skilled artisan in order to provide a sanitary tamper evident and freshness seal to the pack.  Aeschback (fig. 5 – 8) and Kazuo (fig. 1 – 3 and 5) provide further evidence that it was conventional and well in the art to provide a pack with at least one flexible sheet arranged tightly sealed over a pack insert in its entirety except for the part of the insert in direct communication with the inner volume of the container.
Regarding claim 4, Novak in view of Hess as further evidenced by Aeschback and Kazuo disclose the pack would have at least primary (46a) and secondary (47a) inlet areas pierceable to access corresponding primary and secondary inlets (‘870, paragraph [0150]).
Regarding claim 11, Novak in view of Hess as further evidenced by Aeschback and Kazuo disclose the pack would have a structure of a pouch (‘870, paragraph [0150]).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al. US 2013/0129870 in view of Hess et al. US 6,050,451 as further evidenced by Aeschback et al. US 5,312,189 and Kazuo JP H10-119992 in view of Kaeser et al. WO 2014/125123.
Claims 5 and 6 differ from Novak in view of Hess as further evidenced by Aeschback and Kazuo in the primary and secondary inlets communicating with the inner volume of the container by respective primary and secondary jet inlets and the primary and secondary inlets being reversibly arranged in the pack so that they can be accessed frontally or through their opposed rear parts.
Kaeser discloses a pack (1) capable of preparing a food or beverage product from one or more ingredients (page 1, ln 4 – 5) which pack (1) comprises an insert (5) and a container (inner volume 2).  The container (2) is configured by at least one flexible sheet (folded in its middle) folded in such a way to configure a container where one or more ingredients are capable of being stored.  The at least one flexible sheet is arranged tightly overwrapping and matching the shape of the insert (5) (fig. 18).  Kaeser further discloses the insert would communicate with the inner volume of the container .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Novak et al. US 2013/0129870 in view of Hess et al. US 6,050,451 as further evidenced by Aeschback et al. US 5,312,189 and Kazuo JP H10-119992 in view of Halliday et al. US 2004/0197444.
Claim 12 differs from Novak in view of Hess as further evidenced by Aeschback and Kazuo in the pack having an identification member comprising information on process parameters to produce the food or beverage product.
Halliday discloses that it was conventional and well established in the art to provide packs capable of preparing food or beverage products with an identification member which member would comprise information of process parameters to produce the food or beverage product and which parameters would consist of temperature of an aqueous fluid injected (water), pressure of a gaseous fluid injected (purge), total volume of water and gas injected (beverage volume/purge (short/long period)), or processing time (cartridge charge) (paragraph [0181] and table 3).  Halliday is providing a pack with an identification member comprising information of process parameters for the art recognized as well as applicant’s intended purpose which is to programme a beverage production machine to produce an optimal food or beverage product.  To therefore modify Novak in view of Hess as further evidenced by Aeschback and Kazuo and provide the pack with an identification member as taught by Halliday to ensure a food or beverage product would be optimally produced would have been obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        25 February 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792